COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of J.C.H.

Appellate case number:    01-11-00704-CV

Trial court case number: 1998-23370

Trial court:              309th District Court of Harris County

        On August 26, 2013, the Court issued an order continuing abatement of this case for
further proceedings in the trial court. Specifically, the Court ordered the trial court to appoint
counsel, in writing and separate from any docket sheet notations, to represent appellant, B.H.,
within 10 days of the date of the Court’s order. The Court also ordered the District Clerk to file
with this Court, within 10 days of the date of the order and at no cost to appellant, a clerk’s
record containing the trial court’s order appointing counsel to represent appellant. On September
12, 2013, the District Clerk filed a supplemental clerk’s record containing the trial court’s order
appointing counsel to represent appellant. Accordingly, we REINSTATE this case on the
Court’s active docket.
       Appellant’s brief is ORDERED filed with this Court within 20 days after the
supplemental clerk’s record was filed. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any,
must be filed within 20 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Laura Higley
                    Acting individually       Acting for the Court

Date: September 16, 2013